Title: To Benjamin Franklin from Lavabre, Doerner & Cie., 26 December 1777
From: Lavabre, Doerner & Cie.
To: Franklin, Benjamin


Paris le 26. xbre 1777
Messieurs Lavabre & Doerner ont l’honneur de presenter leurs obeïssances a Monsieur le Docteur francklin et luy envoyent cy inclus une Lettre pour luy qui leur est venuë par le Courier d’amsterdam.
Ils prient en même tems mondit sieur francklin de vouloir bien Remettre au porteur les Lettres de Recomandation qu’il a eu la bonté de promettre au sieur Doerner le Jeune pour le Congrés et pour Ses amis a Charles Town et la virginie et il les obligera tres sensiblement. Le dit sieur Doerner étant deja parti pour Bordeaux et comme le Courier part demain matin ils luy feront passer les dites Lettres; si par contre les dits sieurs Lavabre & Doerner peuvent etre utiles en quelque chose a mon dit sieur francklin il aura la bonté de leur Comander.
 
Addressed: A Monsieur / Monsieur Le Docteur francklin / Passy
Notation: Lavabre, Paris 26 xb. 77
